Title: Poor Richard, 1743
From: Franklin, Benjamin
To: 


Friendly Reader,
Because I would have every Man make Advantage of the Blessings of Providence, and few are acquainted with the Method of making Wine of the Grapes which grow wild in our Woods, I do here present them with a few easy Directions, drawn from some Years Experience, which, if they will follow, they may furnish themselves with a wholesome sprightly Claret, which will keep for several Years, and is not inferior to that which passeth for French Claret.

Begin to gather Grapes from the 10th of September (the ripest first) to the last of October, and having clear’d them of Spider webs, and dead Leaves, put them into a large Molosses- or Rum-Hogshead; after having washed it well, and knock’d one Head out, fix it upon the other Head, on a Stand, or Blocks in the Cellar, if you have any, if not, in the warmest Part of the House, about 2 Feet from the Ground; as the Grapes sink, put up more, for 3 or 4 Days; after which, get into the Hogshead bare-leg’d, and tread them down until the Juice works up about your Legs, which will be in less than half an Hour; then get out, and turn the Bottom ones up, and tread them again, a Quarter of an Hour; this will be sufficient to get out the good Juice; more pressing wou’d burst the unripe Fruit, and give it an ill Taste: This done, cover the Hogshead close with a thick Blanket, and if you have no Cellar, and the Weather proves Cold, with two.
In this Manner you must let it take its first Ferment, for 4 or 5 Days it will work furiously; when the Ferment abates, which you will know by its making less Noise, make a Spile-hole within six inches of the Bottom, and twice a Day draw some in a Glass. When it looks as clear as Rock-water, draw it off into a clean, rather than new Cask, proportioning it to the Contents of the Hogshead or Wine Vat
   * Vat or Fatt, a Name for the Vessel, in which you tread the Grapes, and in which the Must takes its first Ferment.
; that is, if the Hogshead holds twenty Bushels of Grapes, Stems and all, the Cask must at least, hold 20 Gallons, for they will yield a Gallon per Bushel. Your Juice or Must
   † Must is a Name for the Juice of the Vine before it is fermented, afterwards ’tis called Wine.
 thus drawn from the Vat, proceed to the second Ferment.
You must reserve in Jugs or Bottles, 1 Gallon or 5 Quarts of the Must to every 20 Gallons you have to work; which you will use according to the following Directions.
Place your Cask, which must be chock full, with the Bung up, and open twice every Day, Morning and Night; feed your Cask with the reserved Must; two Spoonfuls at a time will suffice, clearing the Bung after you feed it, with your Finger or a Spoon, of the Grape-Stones and other Filth which the Ferment will throw up; you must continue feeding it thus until Christmas, when you may bung it up, and it will be fit for Use or to be rack’d into clean Casks or Bottles, by February.
N.B. Gather the Grapes after the Dew is off, and in all dry Seasons. Let not the Children come at the Must, it will scour them severely. If you make Wine for Sale, or to go beyond Sea, one quarter Part must be distill’d, and the Brandy put into the three Quarters remaining. One Bushel of Grapes, heap Measure, as you gather them from the Vine, will make at least a Gallon of Wine, if good, five Quarts.
These Directions are not design’d for those who are skill’d in making Wine, but for those who have hitherto had no Acquaintance with that Art.
XI Mon. January hath xxxi days.
On the Florida War.

From Georgia t’Augustine the General goes;
From Augustine to Georgia come our Foes;
Hardy from Charlestown to St. Simons hies,
Again from thence to Charlestown back he flies.
Forth from St. Simons then the Spaniards creep;
Say, Children, is not this your Play, Bo-peep?

How few there are who have courage enough to own their Faults, or resolution enough to mend them!

  Men differ daily, about things which are subject to Sense, is it likely then they should agree about things invisible.
XII Mon. February hath xxviii days.
  
Democritus, dear Droll, revisit Earth;
And with our Follies glut thy heighten’d Mirth:
Sad Heraclitus, serious Wretch, return;
In louder Grief, our greater Crimes to mourn.
Between you both, I unconcern’d stand by:
Hurt, can I laugh? and honest, need I cry?
Mark with what insolence and pride,
Blown Bufo takes his haughty stride;
As if no toad was toad beside.

  Ill Company is like a dog who dirts those most, that he loves best.
I Mon. March hath xxxi days.
  
From bad Health, bad Conscience, and Parties dull Strife,
From an insolent Friend, and a termagant Wife,
From the Kindred of such (on one Side or t’other)
Who most wisely delight in plaguing each other;
From the Wretch who can cant, while he Mischief designs,
From old rotten Mills, bank’d Meadows and Mines;
From Curses like these if kind Heav’n defends me,
I’ll never complain of the Fortune it sends me.
    In prosperous fortunes be modest and wise,
The greatest may fall, and the lowest may rise:
But insolent People that fall in disgrace,
Are wretched and no-body pities their Case.

  Le sage entend a demi mot.
  Sorrow is dry.

II Mon. April hath xxx days.
  
A Parrot is for Prating priz’d,
But prattling Women are despis’d;
She who attacks another’s Honour
Draws every living Thing upon her.
Think, Madam, when you stretch your Lungs,
That all your Neighbours too have Tongues;
One Slander fifty will beget;
The World with Interest pays the Debt.

  The World is full of fools and faint hearts; and yet every one has courage enough to bear the misfortunes, and wisdom enough to manage the Affairs of his neighbour.
  Beware, beware! he’ll cheat ’ithout scruple, who can without fear.
III Mon. May hath xxxi days.
  
The Snows are gone, and genial Spring once more
New clothes the Meads with Grass, the Trees with Leaves;
And the proud Rivers that disdain’d a Shore
Within their Banks now roll their lessen’d Waves.
Nature seems all renew’d, youthful and gay,
Ev’n Luna doth her monthly Loss supply;
But Years and Hours that whirl our Time away,
Describe our State, and tell us we must die.

  The D---l wipes his B---ch with poor Folks Pride.
  
Content and Riches seldom meet together,
Riches take thou, contentment I had rather.
Speak with contempt of none, from slave to king,
The meanest Bee hath, and will use, a sting.

IV Mon. June hath xxx days.


  Every Man for himself, &c.
A Town fear’d a Siege, and held Consultation,
What was the best Method of Fortification:

A grave skilful Mason declar’d his Opinion,
That nothing but Stone could secure the Dominion.
A Carpenter said, Tho’ that was well spoke,
Yet he’d rather advise to defend it with Oak.
A Tanner much wiser than both these together,
Cry’d, Try what you please, but nothing’s like Leather.

  The church, the state, and the poor, are 3 daughters which we should maintain, but not portion off.
  A achwyno heb achos; gwneler achos iddo.
  
A little well-gotten will do us more good,
Than lordships and scepters by Rapine and Blood.

V Mon. July hath xxxi days.
  
Friend Col and I, both full of Whim,
To shun each other oft’ agree;
For I’m not Beau enough for him;
And he’s too much a Beau for me.
Then let us from each other fly
And Arm-in-arm no more appear;
That I may ne’er offend your Eye;
That you may ne’er offend my Ear.

  Borgen macht sorgen.
  Let all Men know thee, but no man know thee thoroughly: Men freely ford that see the shallows.
  
’Tis easy to frame a good bold resolution;
But hard is the Task that concerns execution.
    Cold and cunning come from the north:
But cunning sans wisdom is nothing worth.


VI Mon. August hath xxxi days.
On buying a Bible.

’Tis but a Folly to rejoice, or boast,
How small a Price thy well-bought Purchase cost.
Until thy Death, thou shalt not fully know
Whether it was a Pennyworth or no;
And, at that time, believe me, ’twill appear
Extreamly cheap, or else extreamly dear.
  ’Tis vain to repine,
Tho’ a learned Divine
Will die this day at nine.

  A noddo duw, ry noddir.
  Ah simple Man! when a boy two precious jewels were given thee, Time, and good Advice; one thou hast lost, and the other thrown away.

Na funno i hûn.
Na wnaid i ûn.

VII Mon. September hath xxx days.
  
Good Death, said a Woman, for once be so kind
To take me, and leave my dear Husband behind,
But when Death appear’d with a sour Grimace,
The Woman was dash’d at his thin hatchet Face;
So she made him a Courts’y, and modestly sed,
If you come for my Husband, he lies there in Bed.
    Dick told his spouse, he durst be bold to swear,
Whate’er she pray’d for, Heav’n would thwart her pray’r:
Indeed! says Nell, ’tis what I’m pleas’d to hear;
For now I’ll pray for your long life, my dear.

  The sleeping Fox catches no poultry. Up! up!

VIII Mon. October hath xxxi days.
  
A Musketo just starv’d, in a sorry Condition,
Pretended to be a most skilful Musician;
He comes to a Bee-hive, and there he would stay,
To teach the Bees Children to sing Sol la fa.
The Bees told him plainly the Way of their Nation,
Was breeding up Youth in some honest Vocation;
Lest not bearing Labour, they should not be fed,
And then curse their Parents for being high bred.

  If you’d be wealthy, think of saving, more than of getting: The Indies have not made Spain rich, because her Outgoes equal her Incomes.
  Tugend bestehet wen alles vergehet.
  
Came you from Court? for in your Mien,
A self-important air is seen.

IX Mon. November hath xxx days.
  
A Year of Wonders now behold!
Britons despising Gallic Gold!
A Year that stops the Spanish Plunders!
A Year that they must be Refunders!
A Year that sets our Troops a marching!
A Year secures our Ships from Searching!
A Year that Charity’s extended!
A Year that Whig and Tory’s blended!
Amazing Year! that we’re defended!
  
  
Hear what Jack Spaniard says,
Con todo el Mundo Guerra,
Y Paz con Ingalatierra.

  If you’d have it done, Go: If not, send.

  Many a long dispute among Divines may be thus abridg’d, It is so: It is not so. It is so; It is not so.
X Mon. December hath xxxi days.
  
Inclement Winter rages o’er the Plains,
Incrusts the Earth and binds the Floods in Chains.
Is the Globe mov’d? or does our Country roll,
In nearer Latitude to th’artic Pole?
The Fate of Lapland and its Cold we bear,
Yet want the Fur, the Sledge and harness’d Deer:
To punish Guilt, do angry Stars combine
Conjunct or Opposite, Quartile or Trine?

  Experience keeps a dear school, yet Fools will learn in no other.
  Felix quem faciunt aliena pericula cautum.
  How many observe Christ’s Birth-day! How few, his Precepts! O! ’tis easier to keep Holidays than Commandments.
  
Once on a Time it by Chance came to pass,
That a Man and his Son were leading an Ass.
Cries a Passenger, Neighbour, you’re shrewdly put to’t,
To lead an Ass empty, and trudge it on foot.
Nay, quoth the old Fellow, if Folk do so mind us
I’ll e’en climb the Ass, and Boy mount behind us:
But as they jogg’d on, they were laught at and hiss’d,
What, two booby Lubbers on one sorry Beast!
This is such a Figure as never was known;
’Tis a sign that the Ass is none of your own.
Then down gets the Boy, and walks by the Side,
Till another cries, What, you old Fool must you ride?
When you see the poor Child that’s weakly and young
Forc’d thro’ thick and thin to trudge it along.
Then down gets the Father, and up gets the Son;
If this cannot please them we ne’er shall have done.
They had not gone far, but a Woman cries out,

O you young graceless Imp, you’ll be hang’d, no doubt!
Must you ride an Ass, and your Father that’s grey
E’en foot it, and pick out the best of his Way?
So now to please all they but one Trick lack,
And that was to carry the Ass a pick-pack:
But when that was try’d, it appear’d such a Jest,
It occasion’d more Laughter by half than the rest.
Thus he who’d please all, and their Good-liking gain,
Shows a deal of Good-Nature, but labours in vain.

Courts.
A Person threatning to go to Law, was dissuaded from it by his Friend, who desired him to consider, for the Law was chargeable. I don’t care, reply’d the other, I will not consider, I’ll go to Law. Right, said his Friend, for if you go to Law I am sure you don’t consider.
  
A Farmer once made a complaint to a Judge,
My Bull, if it please you, Sir, owing a Grudge,
Belike to one of your good Worship’s Cattle,
Has slain him out-right in a mortal Battle:
I’m sorry at heart because of the Action,
And want to know how must be made Satisfaction.
Why, you must give me your Bull, that’s plain
Says the Judge, or pay me the Price of the Slain.
But I have mistaken the Case, Sir, says John,
The dead Bull I talk of, and please you, ’s my own:
And yours is the Beast that the Mischief has done.
The Judge soon replies with a serious Face:
Say you so; then this Accident alters the Case.

